Citation Nr: 1628665	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997, January 2003 to January 2005, and February 2010 to March 2011.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

A November 2011 VA examination report reflects normal right knee motion and no instability, buckling, effusion, or joint-line tenderness.  There was crepitus.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  

Subsequent to this examination medical reports from Goldsboro Orthopedics reflect treatment for right knee disability.  A July 2012 treatment record notes the Veteran's reports of swelling, intermittent pain with weight bearing activities, episodes of giving way and frequent locking of the right knee, which have intensified over the past several months.  Examination of the right knee revealed moderate laxity and a positive McMurray's test.  The examination report also noted right knee MRI identified a chronic tear of the ACL and a complex tear of the medial meniscus.  The Veteran was scheduled for right knee surgery later that year and complete surgery and postoperative treatment records have not been associated with the claims file.   

Given the differences in the findings from the VA examination report and the more recent private medical reports, the Board finds that a new examination to obtain more contemporaneous medical findings-based on full consideration of the Veteran's documented medical history and assertions, is needed to assess the severity of the service-connected right knee disability.  

Accordingly, this matter is hereby REMANDED for the following action: 

1.  Obtain any outstanding VA treatment records and furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records regarding her right knee surgery in 2012 and follow-up treatment.  Associate these records with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a physician, to obtain information as to the severity of her service-connected right knee disability.

The contents of the entire claims file, paper and electronic(in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
 
The examiner should conduct range of motion testing on the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.  The presence or absence of locking should be noted.  
 
Additionally, the examiner should report the nature and severity of any scars associated with the service-connected right knee disability, to include whether the scarring causes any loss of function.  The scar size, and whether it is superficial, deep, nonlinear, unstable, or painful should also be noted.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the paper claims file and/or the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to each higher rating claim, whether staged rating(s) of the disability is appropriate and whether referral of the matter for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), is warranted).  If a full benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


